         

Exhibit 10.1
January 21, 2009
Bridge Financing:
Bioheart, Inc

         
Type of Offering:
  •   $200,000 principal amount of 10% Promissory Note; 200,000 shares of common
stock.
 
       
Purchase Price:
  •   $190,000 principal (95% of the face amount) representing an original issue
discount of 5%
 
       
Prepayment:
  •   The Note may be repaid at any time, at the option of the Company for the
full the principal amount of the Notes plus accrued and unpaid interest.
 
       
Due Date:
  •   The earlier of the twelve (12) months or the completion of a $3 million in
financing pursuant to fulfilling Blue Crest obligation.
 
       
Registration Rights:
  •   Same as for the offering.
 
       
Default Provisions:
  •   The Note will be subject to appropriate provisions setting forth the
events of default including, but not limited to, a default by the Company, and
other appropriate default provisions
 
       
Other Features:
  •   The holder of the Notes can convert these Notes into the Company’s common
stock at a 22 1/2 % discount to the five (5) day trading average of the closing
bid price.
 
       
 
  •   The $200,000 of promissory notes proposed in this bridge financing will be
subordinated to the existing BlueCrest debt.
 
       
Documentation:
  •   The Company will provide the investors with the complete set of documents
for this bridge financing.
 
       
Fees:
  •   A 5% cash placement fee on the gross proceeds payable to Meyers
Associates, LP.

                      Accepted:                 Bioheart, Inc       Investor:  
 
 
                   
By:
          By:        
 
                   
 
  Howard J Leonhardt
Chief Executive Officer           Bruce Meyers    

 